[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner, an inmate within the Department of Correction, brings this habeas corpus action alleging that he was denied effective assistance of counsel and that he was incompetent at the time that he pled guilty to certain criminal charges in the matter of State v. Servello, Docket No. CR 18-71858, Superior Court, Judicial District of Litchfield. The pleas were entered under the Alford doctrine1 on September 1, 1992.
The respondent moves this court to dismiss the petition, claiming that the petitioner raised the same issues in a prior habeas corpus petition which was denied. This court has reviewed the October 22, 1997 memorandum of decision of the court (Corrigan, JTR) in Servello v. Warden, Docket No. 93-0522028-S and finds that the same grounds were presented in that case as in this, and that no new facts have been stated nor was there a proffer of new evidence in this case that was not reasonably available at the time of the prior petition. CT Page 2616
Accordingly, pursuant to Practice Book § 23-29(3), the court dismisses the petition. By the Court,
HON. DAVID M. BARRY, JTR